 402DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO,Local 389(Morris Plumbing Company, Inc.) (Paul ScheurerEngineering Company, Inc.)and D.L. Eastridge.Cases 16-CB-406 and 16-CB-422June 4, 1969DECISION AND ORDERBY CHAIRMAN MCCULI.OCH ANDMEMBERSBROWN'AND ZAGORIAOn April 3, 1969, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceedings,findingthatRespondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case,and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrder,theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.1968, and in Case 16-CB-422 on September 10, 1968, theRegionalDirectorforRegion 16 issued an orderconsolidating the two cases and a consolidated complaintagainst the Respondent Union on October 31,1968. Theconsolidated complaint alleges,but the Respondent Unioninitsanswerdenies,thattheRespondentUnioncommitted unfair labor practices affecting commercewithin the meaning of Section 8(bx1XA) and (2) andSection 2(6) and (7) of the National Labor Relations Act,as amended,29 U.S.C. Sec.151,et seq.,herein called theAct,by refusing to give Eastridge clearances foremployment and thereby causing or attempting to causeemployersMorris PlumbingCompany,Inc.and PaulScheurerEngineeringCompany,Inc.(hereincalledrespectivelytheMorrisCompany and the ScheurerCompany) to discriminate against Eastridge in violation ofSection 8(a)(3) of the Act, that is;(1) by causing MorrisCompany to refuse to hire Eastridge on or about June 12,1968 (as charged in Case l6-CB-406); and (2) bythereafter causing Scheurer Company(in further violationof an intervening Settlement Agreement executed by theRespondent in the first case on July 22, 1968)to dischargeEastridge on or,,bout September 9, 1968, and to refuse torehire him (as ch gedinCase 16-CB-422).As amended on November 8, 1968, the consolidatedcomplaint also alleges, but the Respondent Union in itsanswer to the amendment denies,that the RespondentUnion refused Eastridge a clearance for employment byScheurer Company on September 9, 1968 because he hadfiled the unfair labor practice charge in Case 16-CB-406,and for this reason its refusal of clearance constituted arestraint and coercion of the employees of the ScheurerCompany in the exercise of rights guaranteed by Section 7of the Act and an unfairlabor practice within the meaningof Section8(b)(l)(A) of the Act.Pursuant to notice,a hearing was held at Wichita Falls,Texas, on January 21 and 22, 1969 before me, the TrialExaminer duly designatedby the ChiefTrial Examiner.The General Counsel and the Respondent Union appearedby counsel and were afforded full opportunity to examineand cross-examine witnesses,and to introduce evidencebearing upon the issues. Since the close of the hearing, Ihave received and considered briefs from the GeneralCounsel and counsel for the Respondent Union.Upon the entire record in the case,and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERS'In adopting the Trial Examiner's recommendation that the complaint bedismissed in its entirety,we have considered the presettlement conductunderlying the allegations in Case16-CB-406.but, nevertheless,concludethat,even against this background,the record fails to establish thatRespondent in Case 16-CB-422 was motivated by any considerations otherthan the enforcement of a lawful hiring arrangement. See, e.g..NorthernCalfornia DbtrktCouncilofHod Carriers and CommonLaborers ofAmerica,AFL-CIO (Joseph's Landscaping Servke),154 NLRB1384, fn.1.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: Uponcharges filedby D.L.Eastridge,an individual,against theRespondent Union in Case No. 16-CB-406 on June 13,Morris Plumbing Company, Inc., herein referred to astheMorris Company,isa Texas corporation with itsprincipaloffice andplace of businessinWichita Falls,Texas,and is engaged in the sale and installation ofplumbing fixtures.During the year preceding the issuanceof the complaint,theMorris Company,in the conduct ofitsbusiness operations,purchased goods of a value inexcess of$50,000 from points outside the State of Texasand during the same period of time also sold and installedplumbing fixtures outside the State of Texas of a valuealso in excessof $50,000.PaulScheurerEngineeringCompany,Inc.,hereincalled the ScheurerCompany,is also a Texas corporationwith its principal office and place of business in WichitaFalls,Texas and is engaged in the manufacture and saleof custom sheet metal and air-conditioning equipment and176 NLRB No. 50 PLUMBING & PIPEFITTING, LOCAL 389relatedproducts.During the conduct of its businessoperations in the year preceding the issuance of thecomplaint, it purchased and received inWichita Falls,Texas, goods of avalue in excessof $50,000 directly fromStates of the United States other than the State of Texas.During the same year, it sold and delivered products of avalue in excessof $50,000 and shipped them to points inthe United States outside the State of Texas.IfindthattheMorrisCompany and ScheurerCompany are employersengaged in businessesaffectingcommerce within the meaning of the Act and that it willeffectuate the policies of the Act for the Board toentertainjurisdiction in the present case.11.THE RESPONDENT LABOR ORGANIZATIONThe Respondent, United Association of JourneymenandApprenticesof the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO,Local 389 (hereinafter referred to as the Union), is a labororganization within the meaning of the Act).III.THE ALLEGED UNFAIR LABOR-PACTICESA. TheRelevantFacts`At all material times, the Morris Company and theScheurer Company have been parties to contracts with theUnion' covering their plumbers, steamfitters, refrigerationfitters,and welders,and containingcontinuing identicalprovisionsmaking the Union "the sole and exclusivesource of referrals of applicants for employment." Inaccordance with the substance of these provisions so far asthey are material in the presentcases,theUnion was tomaintain aregisteror "out of work list" of available"applicants for employment," whether Union members ornot, in the order of the applicants' registration of theiravailability; theUnion,upon anemployer's request, wasto refer "applicants" to the employer in this order andwithout discrimination; and the employer was "free tosecure applicants without using the referral procedure"only if the "registration list" was exhausted or the Unionwas unable to refer applicants within 48 hours afterreceiving the employer's request.There is no dispute inthepresentcases,and I accordingly find, that thesecontractualprovisionswere,andare,valid,nondiscriminatory exclusive hiring hall provisions bindingupon the parties to the contracts.On June 13, 1968, D. L. Eastridge, a welder and not amember of the Union, filed a charge with the Board'sRegionalDirector in Case l6-CB-406, alleging that theUnion had committed an unfair labor practice within themeaning of Sections 8(b)(1a) and (2) of the Act in that"since on orabout June 6, 1968 . . . [the Union] causedor attemptedto causeMorrisPlumbing,an employer, torefuse to hire D. L. Eastridge, an individual,in violationof Section 8(a)(3) of the Act and [has] refused andcontinues to refuse to place said individualon its hiringlist."But theRegionalDirector did not thereupon issue acomplaint.For the Union (on July 22, 1968) andEastridge, the charging party (on July 24, 1968) executeda "Settlement Agreement," which the Regional Director'TheMorris Company,as a member of the Associated PlumbingContractors of Wichita Falls, Texas, was bound by such contracts executedby its Association and the Union.The Scheurer Company, although not amember of the Association, had accepted and executed identical contractswith the Union403approved on July 25, 1968.Under the terms of this agreement the Union was topay Eastridge the sum of $139.20, and to execute andthereafter to comply with the provisions of a "Notice" tobepostedon the business premises of the MorrisCompany, in which the Union stated that it would notcauseorattempt to cause the Morris Company todiscriminateagainst employeesinviolationof Section8(a)(3) of the Act, nor in any like or related mannerrestrain or coerce employees of the Morris Company orany other employer in the exercise of their Section 7rights.Affirmatively, theNotice also stated that theUnion would pay the agreed sum of money to Eastridgeand would "notify Morris Plumbing Company that wehave no objection to its employment of D. L. Eastridge inthe operation of its business." Finally, the SettlementAgreement provided that "Contingent upon compliancewith the terms and provisions hereof, no further actionshall be taken in the above case."The Union took immediate steps to comply with theSettlement Agreement. It paid Eastridge the sum agreedupon and on July 22, 1968, the day it executed theSettlement Agreement, Joe L. Burton,itsbusiness agent,also signed the prescribed notice which was thereuponposted by the Morris Company. On July 12, 1968, andthusevenbeforetheexecutionof the SettlementAgreement, Eastridge had asked to sign and had signed,theUnion's out-of-work list"for the firsttime=andBusinessAgent Burton had then given him a referral totheMorrisCompany which Eastridge had thereuponpresented to that company. As a result, Eastridge hadalready begun working for the Morris Company on July15, 1968.A period of calm followed these events. Eastridgeworked as a welder for the Morris Company from July 15until the end of August 1968. Then, J. Arlie Chadwick,Morris'general superintendenttoldEastridge that withtheMorris Company's current jobs nearing completion,"things wereslow" and Eastridge was to be "lent" to theScheurer Company. Such an arrangement was in factmade in conversations which President Frank Morris oftheMorrisCompany had with both President PaulScheurer and Vice president Louis Byrd of the ScheurerCompany. According to Paul Scheurer, he simply hiredEastridgeafterhisconversationwithMorris.But,consistentwithMorris' remark to Eastridge, Byrd testified(and I credit his testimony) that the Scheurer CompanyhiredEastridge on September 4, 1968, as a result ofFrankMorris'tellingByrd that Eastridge was a goodwelder, that Morris would like to see Eastridge stay in thecommunity, and that he would appreciate it if theScheurerCompany would employ Eastridge "on atemporarybasis" when the Morris Company ran out ofwork.As a result, Eastridge was hired by the ScheurerCompany and began work on a job for Scheurer at theMidwestern University on Thursday, September 5. TheScheurer Company had not made a request of the Unionfora referral and Eastridge did not register on theUnion's out-of-work list before taking the ScheurerCompany job. Eastridge had, however, filled out andoriginallysubmitted to the Union on June 6, anapplicationforUnionmembership upon which theUnion'sExecutiveBoard had taken no final actionpending an investigationby Business Agent Burton of the'Eastridge had previously filled out and originally submitted to theUnion on June 6, only an application for Union membership. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements made in the application.'Eastridge worked without incident for the ScheurerCompany on the Midwestern University job on Thursdayand Friday, September 5 and 6. On Saturday, September7,JackWhitt, a member of the Union and plumberforeman for Palco, another contractor on the Universityjob, telephoned Business Agent Burton and asked whetherthe Union had referred Eastridge to Scheurer. Burton saidthat there had been no referral.On the same day, D. H.Muterspaugh,a union memberemployed by the ScheurerCompany on the University job, also telephoned Burtonabout another matter.In their conversation, Burton askedMuterspaugh about Eastridge, the new welder on the job.Muterspaugh testified,asawitness for the GeneralCounsel, that he told Burton he thought Eastridge was"Okay";that Burton then said"the man might be okay insome respectsbut that he wasn't okayinall respects";thatMuterspaugh asked Burton what Burton meant; andthat to the extent'Muterspaughrecalled Burton's answer,Burton replied that,"for some reason the man hadbrought suit against ourLocal."'But although Burtonmight thus have made somb'reference to the earlier unfairlabor practice charge which Eastridge had filed against theUnion,Icredit Burton's testimony and find that he alsotoldMuterspaugh that "whoever it was on the jobsite wasthere wrongfully and that the referral system had beenviolated and we would have to seek an adjustment."At about 8 o'clock on Mondaymorning,September 9,Business Agent Burton went to the MidwesternUniversityjobsite.His appearance and his conversations at that timewithEastridge,PresidentPaulScheurerandVicepresident Byrd of the Scheurer Company in the presenceof the few Union-member employees of the ScheurerCompany and Palco who were about to go to work,resultedinScheurer'sdischargeofEastridgeandconstitute the basis of Eastridge'ssecond unfair laborpractice charges against the Union which were filed a fewdays later in Case l6-CB-422.Uponconsidering and collectingthe details of thetestimony given by the various witnesses(Eastridge,Burton, Scheurer,and Foreman Ingram),there appears tobe actually no dispute as to the material substance ofthese conversations at the University jobsite on September9 and Scheurer'simmediate discharge of Eastridge.'Eastridge and severalof Scheurer's and Palco's men, allof whom were Union members,were standing around onthe jobsite when Burton got there.Paul Scheurer andByrd,having been called by their foreman,arrived shortlythereafter. Scheurer asked Burton what the problem wasandBurton replied that Scheurer had broken theircontract by hiring Eastridge without a Union referralunder the hiring hall provision.Scheurer said they hadborrowedEastridgefrom theMorrisCompany andurton testified,butEastridge denied,thaton June 12, Eastridgeinformed him that he was withdrawing his membership application. In thecircumstances shown by the evidence,this conflict in their testimony as towhetherEastridge'smembership applicationwas stillpending,isimmaterial and the conflict is therefore,not resolved. For, under the validhiring ball provisions of the contract,neither Eastridge's application forUnion membership nor even his acquisition of membership would haveentitled him to a"referral,"and, as I have found, when he did sign the"out-of-work"listas required by the hiring hall provisions,theUnion,both in compliance with its contract obligations and in anticipation of itsundertaking in the Settlement Agreement,had immediately issued him areferral to theMorris Company and he had gone to work for thatcompany without Union interference'With respect to this portion of Burton's reply,Muterspaugh testifiedthat,"this is the only thing that stays with me "Burton pointed out that Eastridge had been referred to theMorris Company and not to Scheurer, and could not besimply "transferred" to Scheurer. To Scheurer's questionwhether the Union would nevertheless "permit" Eastridgetowork for Scheurer, Burton answered that Scheurercould ask for a referral and Eastridge could make an"application,"but that Burton could not immediatelyreferEastridge without first checking his "out-of-work"list.Scheurer then asked how long it would take forEastridge to get either a referral or a membership "card,"apparentlyassumingincorrectly that membership wouldsatisfythehiringhallreferral requirement.Eastridgeinterrupted with the statement that he had already appliedfor a "bard." Whereupon one of the Union employees inthe group asked, "What would you do on an application ifsomeone had filed a suit against you?"AnsweringScheurer's question concerning an applicationforUnionmembership, but without withdrawing his insistence thatthe "referral" provisions of the contract be complied with,Burton said it would take several weeks to processEastridge'sapplicationformembership and that theUnion's Executive Board would have to pass upon theapplication. Scheurer asked Burton what it would take toget the men bapk, to work, and Burton replied that hedidn't think the,pen would work with Eastridge. Finally,Scheurer turned to Eastridge and told him "it looked likehe was going to be discharged [and that he should] comein and get his pay check."Shortly after Scheurer discharged Eastridge - perhapslater in the day - the Union's attorney telephoned toPaul Scheurer. According to Scheurer, the attorney toldhim "that he was employed by the Union and ... it lookslike we've got troubles down here, we have and you have .He asked me as to whether or not we could hire[Eastridge] back and I told him no, that I couldn't affordhim. I couldn't stand any more trouble on the job ...."On the same day, Business Agent Burton also calledScheurer and told Scheurer "that upon the advice of [his]attorney[Burton] was willing to refer Mr. Eastridge to thePaul Scheurer Engineering Company" but Scheurer said,"that he didn'twant him."On September 11, 1968, 2 days after his discharge bythe Scheurer Company, Eastridge went to the Union halland signed the "out-of-work list." Since then, the Unionhas given Eastridge several job referrals- the first ofwhichwasmailed to him and received by him onSeptember 14, 1968.B. ConclusionsIn the present proceeding, the Union is accused ofwithholdingclearancesorreferralsforEastridge'semployment first by the Morris Company on and afterJune 6, 1968 (as charged in Case 16-CB-406) and then bythe Scheurer Company on September 9, 1968 (as chargedinCase 16-CB-422).As a result, according to theconsolidated complaint, theUnion thereby caused theMorris Company to refuse to hire Eastridge, and theScheurerCompany to discharge him, and in both'Atthebeginningof his testimony concerning the September 9thconversations,Eastridge stressed remarkswhich he said were made byBurton as to themen's unwillingnessto work with him, and, by this stress,seeminglyimplied that it was solely because of this unexplained pressurethat Paul Scheurer then discharged him But he then added that there wasalso adiscussion of Burton's objection to his lack of a "referral" to theScheurerCompany, which as the other witnesses more fully andconsistently testified (and I therefore find in the text), actually resulted inScheurer's decisionto dischargeEastridge. PLUMBING & PIPEFITTING, LOCAL 389405instances committed unfair labor practices within themeaning of Sections 8(b)(I)(A) and (2) of the Act.But there are two factors which in combinationeliminate the possibility of reaching any such unfair laborpractice conclusions in the present cases. The first is theevidence which appears to justify the Union's failure orrefusal to give Eastridge a job referral under the validhiring and referral provisions of its contracts with the twoemployers. The second factor is the settlement by theparties of the original unfair labor practices charges withtheRegionalDirector's approval on July 25, 1968, inCase 16-CB-406 which, under the decisions, bars both therevivalof thesecharges andthe consideration of anyevidence that might have supported them as materialbackground to the charges in Case 16-CB-422,unless ithas also been shown that the Union has not complied withthe terms of the settlement agreement or has committedsimilarpostsettlementunfair labor practices as arecharged in Case 16-CB-422.1 Upon this analysis, therefore,the first question to be decided is whether, as alleged inthe charges in Case 16-CB-422, the Union committed, anunfair labor practice within themeaning of Section8(b)(1)(A) or (2) of the Act by causing the ScheurerCompany to discharge Eastridge on September 9, 1968.For, only if these later charges were, ktistained by theevidence, would the Board be justified ih ;considering theevidence and possibly making a finding of unfair laborpractice in Case 16-CB-406.With respect to Scheurer's discharge of Eastridge, it isclear from my foregoing findings upon the evidence, thattheUnion acting through Business Agent Burton onSeptember 9, 1968, did no more than object to Scheurer'shire and continuing employment of Eastridge without firsthaving complied with the requirements of the valid,nondiscriminatory,hiringandreferralprovisionsofScheurer's contractwith the Union. For, as Burtonpointed out to Paul Scheurer, the Scheurer Company hadnot requested referral of a job applicant from the Unionnor had Eastridge signed the Union's "out-of-work list."Nor did it even appear that if Eastridge were then to beregarded as making an application for referral, he wouldbe first on the "list" and entitled to the referral.Accordingly, Burton was fully justified in insisting uponScheurer's compliance with the valid terms of its contractwith the Union and he did not thereby cause or attempt tocauseScheurer to discriminate against Eastridge inviolation of Section 8(a) (3) of the Act, as alleged in thecomplaint.Furthermore, despite the bystanding Unionemployee's expression of antagonism to Eastridge as anapplicant forUnion membership because of his earlierunfair labor practice charges against the Union, it doesnot appear that this influenced Burton in his taking theposition, as he did, that Eastridge had been hired and wasbeing employed by Scheurer in breach of the referral'Wallace Corporation v. N.L.R.B.,323 U.S. 248, 253-255;N L.R.B. v.Superior Tool ilk Die Co.,309 F.2d 692(C.A. 6);Lincoln Bearing Co. v.N.L R.B.,311F.2d48(C.A.6);N.L.R.B.v.GarmentWorkers,I L G. W. U. (SusanEvans,Inc.), 342 F.2d 988(C.A. 2).provisions of the contract. For thesereasons,Iconclude,contrary to the allegations of the consolidatedcomplaintbased upon the charges in Case 16-CB-422, that theUnion did not cause or attempt to cause the ScheurerCompany to discharge and refuse to rehire Eastridgeeither in violation of Section 8(a)(3) of the Act or becauseof Eastridge's earlier unfair labor practice charges againsttheUnion, and I further conclude therefore that withrespect to Eastridge's employment by Scheurer, the Uniondid not commit unfair labor practices within themeaningof Section 8(b)(1)(A) or (2) of the Act.In view of this recommendation of a dismissal of theallegationsof the consolidated complaint inCase16-CB-422, I find no basis for holding that the Unioncommitted any such unfair labor practices as wouldwarrant the revival of the previously settled charges inCase 16-CB-406 relating to Eastridge's employment by theMorris Company. I will therefore recommend that theremaining allegationsof the consolidated complaint basedupon the charges in Case 16-CB-406 should also bedismissedand that the settlementagreementapproved bytheRegionalDirector in that case on July 25, 1968,should be reinstated. Furthermore, upon consideration ofthe evidence produced by the General Counsel in thepresent proceedings to support the unfair labor practicecharge in Case 16-CB-406, I find nothing in the way ofmaterial background which would affect my basic findingsand conclusions that the charges and complaint in Case16-CB-422 should be dismissed. For, withoutsetting itforthatlength,itappears from this evidence thatEastridge, even when seeking a job with the MorrisCompany in June 1968 did not sign the Union's"out-of-work list" and thus comply with the contractualprovisions entitling him to a referral to theMorrisCompany, but that he merely filled out an application forUnion membership apparently in the mistaken belief thatthis would be sufficient.In summary, I have concluded upon the foregoingfindings and considerations, that.(1)The settlementagreementinCase 16-CB-406 barsany finding in the present proceedings that,as alleged inthe consolidated complaint, the Union refused Eastridge areferral for employment by the Morris Company andthereby committed an unfair labor practice within themeaning of Section 8(b)(1)(A) or (2) of the Act; and(2)That the evidence does not support a finding inCase 16-CB-422, as also alleged in the consolidatedcomplaint, that the Union refused Eastridge a referral foremployment by the Scheurer Company and causedEastridge's discharge in violation of Section 8(b)(1)(A) or(2) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, theentire record in the cases, and the conclusions and reasonsset forth in this Decision,itisrecommended that theBoard: (1) Dismiss the consolidated complaint in itsentirety;and (2)Reinstate the Settlement Agreementexecutedby D. L.Eastridgeand the Union,and approvedby theRegionalDirectoron July 25,1968, in Case16-CB-406.